DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/22/2022 has been entered.  Claim 9 has been canceled.  Claims 1-8 and 10-20 are pending in the application.  Claims 2-8 and 10-20 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite, “a heat sealing layer having a thickness of less than 1 micron” on line 5; however, given that the instant disclosure specifically recites in paragraph [0046] of the specification as filed (quoted by the Applicant on page 11 of the response filed 9/22/2022, but incorrectly referenced as Paragraph [0047] as allegedly providing support for the added thickness limitation) that the sealant layer thickness ranges “from approximately 0.10 mils (2.5 microns) to 1.0 mil (25 microns)” (emphasis added), with no disclosure in Paragraph [0046], Paragraph [0047] or elsewhere of a sealant layer thickness “of less than 1 micron” as recited in amended claim 1, the added thickness limitation is not supported by the original disclosure at the time of filing and thus constitutes new matter.
Note: If Applicant meant to recite a thickness of less than 1 “mil” versus 1 “micron” given the disclosure at Paragraph [0046] of the specification as filed that the “sealant layer thickness may range from approximately 0.10 mils (2.5 microns) to 1.0 mil (25 microns)”, wherein in “some embodiments, the sealant layer thickness may range from 0.16 mil (4.0 microns) to 0.75 mil (19 microns)”, and in “further embodiments, the sealant layer thickness ranges from 0.24 mil (6.0 microns) to 0.50 mil (12.5 microns)”, then the Examiner notes that the claim would still be rejected under 35 U.S.C. 112(a) given that the claimed “less than” range would include values below the lower limit recited by the original disclosure at the time of filing, e.g. less than 1 mil includes thicknesses below the “approximately 0.10 mils” recited as the lower limit of the sealant layer thickness range.
Claim Interpretation
For examination purposes with respect to prior art, the Examiner has assumed that the recited thickness unit of “micron” in claim 1 is an obvious (typographical) error meant to read “mil”, given the discussion above with respect to Paragraph [0046] of the specification as filed, which is specifically quoted by the Applicant in the response filed 9/22/2022 (see page 11, first paragraph) thereby clearly acknowledging a sealant layer thickness of approximately 0.10 mils to 1.0 mil, or in terms of microns (i.e. “µm”), approximately 2.5 microns (µm) to 25 microns (µm), and more particularly, given that one having ordinary skill in the art would also clearly recognize the recited “micron” as an obvious error when read in light of the specification and considering that a thickness of less than 1 micron, e.g. a nanoscale thickness, would not provide sufficient heat seal/seam strength for a lighter than air balloon (as evidenced by Muller, Entire document, particularly Paragraphs 0002-0012, or Chicarella, USPN 8,323,759, Col. 5, line 26-Col. 6, line 57).  Thus, the thickness unit of amended claim 1 has been interpreted as “mil”.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Horii and in further view of Hayashi, or over Muller in view of Horii and Hayashi and in further view of Millette, (if the heat sealing layer thickness is meant to recite “less than 1 mil” as discussed above) for generally the reasons recited in the prior office action (see paragraphs 4-9 of the office action dated 6/30/2022, incorporated herein by reference) wherein it is again noted that Muller specifically teaches that the heat sealable polyethylene layer C has a thickness of at least 10 µm (Abstract), i.e. ~ 0.3937 mil which falls within the claimed range of less than 1 mil (as interpreted by the Examiner as discussed above), particularly 10 to 50 µm, and preferably 10 to 30 µm (Paragraph 0021) with examples at 15 µm, i.e. 0.59 mil (Examples) which is less than 1 mil.  Hence, if instant claim 1 is meant to recite a heat sealing layer “thickness of less than 1 mil” as interpreted by the Examiner and as would be clearly understood and interpreted by one having ordinary skill in the art in light of the specification (especially given that one skilled in the art would clearly recognize that a heat sealing layer of “less than 1 micron” would not be able to provide the necessary seal/seam strength for a lighter than air balloon, in addition to the lack of support for “less than 1 micron” in the instant disclosure at the time of filing and that the instant specification clearly discloses a lower limit of 2.5 microns or 0.10 mils), the Examiner maintains her position that the claimed invention (as interpreted above) would have been obvious over the teachings of the cited prior art references for the reasons of record and further discussed above.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with respect to the heat sealing layer thickness, which the Examiner again notes has been interpreted as “less than 1 mil” not “less than 1 micron” (emphasis added) given the above assumption that the claimed “micron” is an obvious (typographical) error and should read “mil” as is apparent from the instant disclosure at the time of filing and the common knowledge of one having ordinary skill in the art before the effective filing date of the claimed invention as evidenced by Muller, Chicarella and/or other cited prior art of record in the same field of endeavor.
In terms of Applicant’s arguments that the Examiner has allegedly used improper hindsight to allegedly pick and choose from the various layer combinations of Muller to create a film having an outer metallized polyolefin layer for a non-conductive balloon and more particularly a “film consisting of seven distinct layers in a specific order” (emphasis in original, see pages 8-10) as argued by the Applicant as allegedly being the claimed invention, and that Muller allegedly “does not teach or suggest the invention as presently claimed, specifically a film a film [sic] consisting of seven distinct layers in a specific order (a polyolefin layer, a heat sealing layer less than 1 micron thick, a first adhesive layer, a second adhesive layer, a gas barrier core layer, a surface treatment layer, a metal adhesion prevention, and a metal layer) resulting in a non-conductive balloon” (emphasis in original, see page 11, last paragraph), the Examiner first notes that instant claim 1 does not utilize the emphasized “consisting of” language and instead utilizes the open-transition language of “comprising” and hence contrary to Applicant’s arguments, the claimed invention is not limited to a film “consisting of” seven distinct layers.  The Examiner also notes that the layers are not in the “specific order” as presented in the parentheses above (the position of which after “specific order” appearing to imply said order as recited in the parentheses), given that the claimed invention clearly recites that the first adhesive layer affixes the first surface of the gas barrier core to the polyolefin layer while the second adhesive layer affixes the second surface of the gas barrier core to the heat sealing layer, so that the first adhesive layer and the second adhesive layer are not adjacent as they appear above.  
In response to Applicant's argument that the Examiner's conclusion of obviousness is allegedly based upon the claims themselves, e.g. improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Muller clearly teaches that the composite film comprises a film construction combination of one or more plastic layers, in any arrangement, as a support film A bonded via adhesive layer B to a heat sealing layer C, wherein support film A may include a metallic barrier layer and one preferred structure includes an outer polypropylene layer while another preferred structure includes a gas barrier film of PA6/EVOH/PA6 such that a combination of the above gas barrier film sandwiched between outer polyolefin layers, one of which is the polyethylene heat sealing layer C adhered via adhesive layer B would have been obvious to one skilled in the art, particularly in light of Example 1.  Additionally, Muller clearly teaches that the individual layers of support film A may be bonded to one another using intermediate adhesive layers including PE or PP intermediate layers, and that such composite films in the prior art are typically metallized, and thus contrary to Applicant’s arguments, Muller does suggest a general layer structure or order as claimed, with the exception of the surface treatment, metal adhesion prevention, and discontinuous metal layer limitations which as discussed in detail in the prior office action are addressed by and rendered obvious by the secondary and/or tertiary references in combination with the teachings of Muller.  Hence, Applicant’s arguments are not persuasive and if the claimed invention is meant to recite a heat sealing layer thickness of less than 1 mil as discussed in detail above, then the Examiner maintains her position that the claimed invention would have been obvious over the combined cited prior art references as discussed in detail in the prior office action and further discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 20, 2022